DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method of applying a web material to a substrate comprising of: feeding a length of web material from an outer surface of a feed roll to an outer surface of an anvil roll; cutting the length of web material to form a section of web material as the length of web material is in direct contact with and positioned between the outer surface of the anvil roll and the outer surface of the feed roll; advancing the section of web material from the outer surface of the anvil roll to an outer surface of an applicator roll; applying the section of web material to a surface of a substrate with the applicator roll; and controlling a speed of the outer surface of the feed roll between a first feed roll surface speed that is slower than a first anvil roll surface speed and 
The closest prior art of Groves et al. (US 20040112517) discloses that the method comprises of: feeding a web 11 material along an outer surface of a feed roll 16 to an outer surface of an anvil roll 20; cutting the web material as the web material is positioned along the outer surface of the anvil roll, to form a section of web material; advancing the section of web material from the outer surface of the anvil roll to an outer surface of an applicator roll 25; applying the section of web material to a surface of a substrate 12 with the applicator roll; and controlling a speed of the outer surface of the feed roll 16 between a first feed roll surface speed that is equal to or slower than a first anvil roll surface speed to adjust the length of tape to be cut (Fig. 1; paragraph 49), but fails to teach or disclose that the feed roller cycles from one speed to another prior to cutting the web material as currently claimed.  
	Independent claims 22 and 35 are allowable for the same reasons as claim 17 above since they also recite the same allowable limitation.
	The following prior art is considered pertinent but does not make up for the deficiencies of Groves above:  McCabe (US 6596108) discloses a web velocity modulator for adjusting the feed of a web of material to a bonding station in a continuous process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 19, 2021